The undersigned have reviewed the Compromise Settlement Agreement and the reasonableness of the attorneys fee requested by plaintiffs attorney. Plaintiffs attorney has shown good grounds to reconsider the amount of the fee. The undersigned find plaintiffs attorneys fee request in the amount of thirty-three and one-third percent reasonable in view of the nature of the case, the time expended, the customary fee allowed by the Commission and most importantly the fact that plaintiffs attorney received no fee during the pendency of this case when plaintiff was receiving temporary total disability benefits.
Therefore, Special Deputy Commissioner Gillens Order allowing a fee in the amount of twenty-five percent is hereby Vacated and it is hereby Ordered that plaintiffs attorney shall receive a fee in the amount of thirty-three and one-third percent of the proceeds of the Compromise Settlement Agreement to be deducted from the lump sum and paid directly to plaintiffs attorney. All other portions of the Order filed March 14, 2000 shall remain in full force and effect.
                                S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/___________________ BERNADINE S. BALLANCE COMMISSIONER
S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
DCS/bjp